DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment and remarks filed on 5/4/2022 have been entered.  In the amendment, the drawings have been amended.  The specification has been amended.  Claims 1, 2, 4, 5, 8, 9, 13, 14, 16, and 17 have been amended.  Claims 3 and 15 have been cancelled.  New claims 18-22 have been added. 
The objections to the drawings have been withdrawn. 
The objections to the specification have been withdrawn. 
The objections to claims 9 and 17 have been withdrawn. 
The rejections of claims 3 and 15 under 35 U.S.C. 112(a) have been rendered moot by the cancellation of those claims. 
The rejection of claim 15 under 35 U,S,C, 112(b) is rendered moot by the cancellation of that claim. 
The rejections of claims 4, 5, 9, 14, 16, and 17 under 35 U.S.C. 112(b) have been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 19-23, filed 5/4/2022, with respect to the rejections of claims 1, 2, 4-14, 16, and 17 under 35 U.S.C. 102(a)(1) and 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1, 2, 4-14, 16, and 17 under 35 U.S.C. 102(a)(1) and 103 have been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4-14, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method for generating a controlled sound field, the method comprising: receiving a sound wave emitted from a sound source; determining, with an electronic processor, a pattern of at least one selected from a group consisting of an amplitude change and a phase change necessary to create a desired sound field using the sound wave, wherein the desired sound field includes a two-dimensional acoustic projection at an image plane that is perpendicular to a direction of the sound wave emitted from the sound source; determining, with the electronic processor, a plurality of passive sound-modulating elements arranged in a two-dimensional array needed to generate the pattern of the at least one of the amplitude change and the phase change, wherein each passive sound-modulating element in the two-dimensional array is selected from a set of different types of passive sound-modulating elements each corresponding to a different phase change magnitude, wherein the two-dimensional array is arranged perpendicular to the direction of the sound wave emitted from the sound source; and constructing the two-dimensional array including the plurality of sound-modulating elements to generate the controlled sound field. 
Independent claim 9 recites a holographic imaging system for generating a controlled sound field, the holographic imaging system including: a sound source generating a sound wave; a metamaterial-based device including a plurality of passive sound-modulating elements arranged in a two-dimensional array arranged perpendicular to a direction of the sound wave generated by the sound source, wherein the metamaterial-based device generates a pattern of at least one selected from a group consisting of an amplitude change and the a phase change necessary to create a desired sound field using the sound wave, wherein the desired sound field includes a two-dimensional acoustic projection at an image plane; and the image plane to capture the desired sound field. 
Independent claim 13 recites a non-transitory computer-readable medium containing computer-executable instructions that when executed by one or more electronic processors cause the one or more electronic processors to determine a pattern of at least one of an amplitude change and a phase change necessary to create a desired sound field from a sound wave emitted from a single sound source, wherein the desired sound field includes a two-dimensional acoustic projection at an image plane that is perpendicular to a direction of the sound wave; determine a plurality of passive sound-modulating elements arranged in a two-dimensional array needed to generate the pattern of at least one of the amplitude change and the phase change, wherein each passive sound-modulating element in the two-dimensional array is selected from a set of different types of passive sound-modulating elements each corresponding to a different phase change magnitude, wherein the two-dimensional array is arranged perpendicular to the direction of the sound wave emitted from the sound source; and construct the two-dimensional array including the plurality of sound-modulating elements to generate the sound field. 
The claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 9, and as recited in combination in independent claim 13 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Li et al. (“Metascreen-Based Acoustic Passive Phased Array,” 2015, see PTO-892, attached to Office Action dated 2/14/2022), teaches 
a method for generating a controlled sound field, the method comprising: receiving a sound wave emitted from a sound source; determining, with an electronic processor, a pattern of at least one of an amplitude change and a phase change necessary to create a desired sound field using the sound wave; determining, with the electronic processor, a plurality of passive sound-modulating elements needed to generate the pattern of at least one of the amplitude change and the phase change; and constructing the plurality of sound-modulating elements to generate the controlled sound field 
a holographic imaging system for generating a controlled sound field, the holographic imaging system including: a sound source generating a sound wave; and a metamaterial-based device including plurality of passive sound-modulating elements to generate a pattern of at least one of the amplitude change and the phase change necessary to create a desired sound field using the sound wave 
and 
steps to determine a pattern of at least one of an amplitude change and a phase change necessary to create a desired sound field; determine a plurality of passive sound-modulating elements needed to generate the pattern of at least one of the amplitude change and the phase change; and construct the plurality of sound-modulating elements to generate the sound field. 
Another prior art reference, Ma et al. (“Acoustic metamaterials: From local resonances to broad horizons,” 2016), teaches use of acoustic metamaterials for improved acoustic wave manipulation, with reference to an image plane.
Another prior art reference, Cipolla et al. (US 9,640,170), teaches a computer system having instructions of code stored on a non-transitory computer-readable medium for carrying out similar steps. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 9, and as recited in combination in independent claim 13. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645